PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/536,557
Filing Date: 9 Aug 2019
Appellant(s): Li et al.



__________________
Kelly Y. Hwang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 16, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that “[n]one of cited prior art recognizes the claimed result-effective variable. That is, the cited art fails to recognize that there is a relationship between the concentrations of Al species & the  efficacy enhancing agent have a major impact on the initial efficacy and the long-term stability” (Appeal Brief filed 11/16/2020, page 3, 1st paragraph). Appellant’s argument has been fully considered but found not to be persuasive. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. After KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. The rejection of record is not on the basis that the “invention is the result of ‘routine optimization’”. The prior art teaches the instantly claimed amounts of the ingredients of the antiperspirant. Carrillo et al. teach an aqueous composition comprising 8-45% aluminum-zirconium antiperspirant salt (prior art claims 21 and 22). Henkin et al. teach glycine can be present in an amount 0.1-5%, more preferably 0.1-2%, by weight of the composition (prior art claims 1 and 3). A preferred embodiment teaches a composition comprising 2.5% of glycine (column 6, lines 55-65). Klarmann et al. teach an aqueous antiperspirant composition comprising 3% zinc oxide. Therefore, the instantly claimed amounts of the antiperspirant composition must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Appellant argues that Carrillo et al. teach that an aluminum-zirconium antiperspirant salt having peak 5 at 17% “cannot be usefully employed in aqueous form”. Appellant’s argument has been fully considered but found not to be persuasive. It appears that Appellant is arguing that the prior art does not teach all the species of the instantly claimed range with regard to the aluminum-zirconium antiperspirant salt peak 5 %. However, for a proper rejection under an obviousness rejection, the prior art need not teach or suggest each and every alternative embodiment. It is sufficient for the prior art to teach at least one of the embodiments. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALI SOROUSH/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
   

                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.